Citation Nr: 0603641	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  05-32 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for left ear hearing loss.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active military service from August 2001 to 
April 2002, and from June 2003 to November 2003.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision in which 
the RO denied the veteran's claim for service connection for 
left ear hearing loss.  [Parenthetically, in the same 
decision, the RO granted the veteran's claim for service 
connection for right ear hearing loss.]  

The veteran filed a notice of disagreement (NOD) in April 
2005, and the RO issued a statement of the case (SOC) in 
August 2005.  The appellant filed a substantive appeal (via 
VA Form 9, Appeal to Board of Veterans' Appeals) in September 
2005.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In his September 2005 substantive appeal, the veteran 
requested a videoconference hearing before a Veterans Law 
Judge.  However, in November 2005, the Board received the 
veteran's request to withdraw his prior hearing request; 
instead, he requested a hearing before a Decision Review 
Officer (DRO) at the RO.  

Because the RO is responsible for scheduling the veteran's 
requested DRO hearing, a remand of this matter to the RO is 
necessary.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a DRO to be held at the RO, in accordance 
with his November 2005 request.  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

